Citation Nr: 0109289	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-20 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for manic depressive 
reaction, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to May 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which a 50 percent rating for PTSD.

The veteran testified at a hearing before his local RO in 
September 1999.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's manic depressive reaction is currently 
productive of subjective complaints of depression with 
occasional anxiety, and objective findings of an appropriate 
affect, normal rate and flow of speech, and no anxiety, 
hostility, or irritability; the veteran is described as well-
groomed, with good hygiene; thought processes are described 
as well-grounded in reality; there is no evidence of 
psychosis, paranoia, delusions, suicidal or homicidal 
thoughts or plans; the veteran has good judgment and insight, 
and volunteers on a regular basis.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for manic depressive reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.321, Part 4, including § 4.130, 
Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his service-connected 
manic depressive reaction should be rated higher than the 
current 50 percent rating.  Specifically, the veteran asserts 
in his July 1999 Notice of Disagreement (NOD) that his 
"bipolar condition" has gotten much worse. 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law sets forth requirements for assisting a 
claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal as the requirements under the new 
law have essentially been met.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Moreover, the claims 
file appears to contain all relevant VA medical records dated 
to January 2000, service medical records, and the veteran was 
afforded a VA examination as recent as July 1998.  In 
addition, the veteran testified at a hearing before the RO in 
September 1999. There is no indication in the file that there 
are additional relevant records that have not yet been 
associated with the claims file.  As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A brief review of the history of this appeal reveals that in 
a June 1945 rating decision, the veteran was granted service 
connection for agitated depression, rated analogous to manic 
depression psychosis, in complete remission, and a 10 percent 
disabling rating was assigned from May 1945.  Service 
connection was based on evidence that included a May 1945 
certificate of disability for discharge which characterized 
the veteran as unfit for military duty because of a diagnosis 
of severe agitated depression, found to have incurred in 
authorized military activity.  In March 1953, the RO 
increased the disabling rating for manic depressive reaction 
to 50 percent effective May 1953.  The 50 percent rating has 
been in effect to date.  In April 1998, the veteran submitted 
a request for an increased rating.  In a November 1998 rating 
decision, the RO continued the 50 percent disabling rating.  
The veteran disagreed with the 50 percent rating, and 
initiated this appeal.  

The veteran's manic depressive reaction is currently assigned 
a 50 percent rating pursuant to 38 C.F.R. § 4.130.  The Board 
notes that the veteran was originally rated under 38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9206, which was removed 
pursuant to an amendment in the schedular criteria effective 
October 1996, which took place before the veteran filed his 
claim for increase.  In light of the veteran's recent 
diagnosis of bipolar disorder, which shall be discussed in 
detail in a later part of this decision, the Board finds the 
veteran's psychiatric disability is most closely analogous to 
DC 9432.  See 38 C.F.R. § 4.20.  

According to the general rating formula for mental disorders, 
see 38 C.F.R. § 4.130, a 50 percent disability evaluation is 
warranted where the evidence shows occupational and social 
impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent disability evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

Turning to the evidence of record, the claims file contains 
medical records from the veteran's private physician, Maurice 
Davis, M.D., dated June 1996 to March 1998.  These records 
contain two entries regarding treatment for depression.  In 
January 1998, the veteran complained of having some symptoms 
of depression, poor sleep, and a decrease in appetite.  The 
veteran indicated he wanted to try medication and he was 
prescribed Zoloft.  In March 1998, the veteran presented for 
a follow-up.  Dr. Davis noted that the veteran felt much 
improved with the Zoloft and it was prescribed indefinitely.

VA outpatient treatment records dated from April 1998 to 
January 2000, reflect that the veteran presented with a 
history of depression and attended group therapy sessions 
from May 1998 to January 2000.  Throughout the sessions the 
veteran was found to participate actively, to be bright and 
alert, and often empathized and was supportive of other group 
members.  He complained of depression and anxiety on 
occasions.  A March 1999 outpatient record contains a 
diagnosis of depressive disorder.  In July 1999, the veteran 
indicated that although depression diminished his motivation 
to socialize, he found help in making himself socialize.  In 
a January 2000 entry, the veteran informed the group he was 
frequently able to deal with stressful situations by focusing 
on a positive thought.

In July 1998, the veteran was afforded a VA examination.  He 
presented with subjective complaints of feelings of 
depression with occasional anxiety and feelings of 
apprehension and occasional rumination and worries.  The 
examiner noted that the veteran has been married to his 
current wife for 24 years.  It was also noted that he did a 
significant amount of volunteer work for his church and was a 
pastoral assistant who worked at a workplace providing 
pastoral care for the employees.  Upon physical examination 
the following findings were made:  the veteran had a broad 
and appropriate affect; he was a willing participant who 
maintained good eye contact; he was not evasive; his rate and 
flow of speech were normal and did not contain any 
irrelevant, illogical, obscure, or bizarre speech patterns; 
he was not anxious, angry, hostile, or irritable; he was well 
dressed and groomed and showed no deficit in his capacity to 
attend to personal hygiene; his thought processes were well 
grounded in reality with no evidence of psychosis, paranoia, 
or delusions; he denied any suicidal or homicidal thoughts or 
plans; and he had good insight and judgment.  

The examiner further noted that the veteran was capable of 
managing his benefit payments in his own best interest 
without restriction and was considered competent for VA 
purposes.  He was diagnosed with alcohol abuse and 
dependence, in remission for 21 years, along Axis I, and 
bipolar disorder, by history, in substantial remission, along 
Axis II.  In the examiner's conclusion, after reviewing the 
claims file, he found the veteran to be doing well, actively 
participating in group therapy, to be very stable on his 
current medications, very active in community work, and 
finally, to be a high functioning individual.  He was 
assessed to have a 75-80 score on the Global Assessment of 
Functioning Scale (GAF).

In September 1999, the veteran presented testimony before his 
local RO.  He testified that:  crowds bothered him; his last 
job was two years prior to the hearing from which he was 
terminated because he couldn't adapt to the change at work, 
i.e. a new computer system; he felt useless at times; he had 
difficulty sleeping, but hasn't had problems with his 
sleeping since he started the medication; and occasionally 
had panic-type attacks when he was in place and no longer 
wanted to stay.  He also testified that he was attending 
group therapy sessions at the VA, he participated in 
household chores, paid the bills, met with friends for lunch 
once or twice a week, and continued to do volunteer work.

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the Board finds that an increased disability 
rating is not warranted at this time for the veteran's manic 
depressive reaction, currently rated as 50 percent disabling.  
In this regard, medical evidence of record shows that 
throughout the period the veteran received outpatient 
treatment from the VA, he participated in group therapy 
sessions, and only occasionally presented with depression and 
anxiety.  Moreover, he was an active participant in group 
sessions, he was bright and alert, and he was able to 
empathize with other group members, and was supportive of 
them.  Group therapy sessions further reveal that in July 
1999, though depression diminished the veteran's motivation 
to socialize, he found help in making himself socialize, and 
in a January 2000 session, he informed the group he was 
frequently able to deal with stressful situations by focusing 
on a positive thought.  The recent July 1998 VA examination 
found the veteran to be lacking suicidal or homicidal 
ideation, anxiety, anger, hostility, or irritability, and 
there was no evidence of psychosis, paranoia or delusions.  
He was diagnosed with bipolar disorder, by history, in 
substantial remission.  In addition, he was given assigned a 
GAF of 75-80 score, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), indicates that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, and no more than slight 
impairment in social, occupational, or school functioning.  
See 38 C.F.R. § 4.130.

The objective clinical evidence of record does not show that 
the veteran meets the criteria contemplated for the next 
higher 70 percent evaluation.  38 C.F.R. § 4.7.  The medical 
evidence does not contain findings of deficient family 
relations, judgment, thinking or mood.  There is no evidence 
of suicidal ideation, obsessional rituals, illogical speech, 
or near-continuous panic, and the veteran is described as 
well-dressed with normal hygiene.  In the July 1998 VA 
examination the veteran was found to be doing well, actively 
participating in group therapy, to be very stable on his 
current medications, very active in community work, and a 
high functioning individual.  As recent as September 1999, 
the veteran testified in a hearing before the RO that he 
participated in household chores, paid the bills, met with 
friends for lunch once or twice a week, and continued to do 
volunteer work.  In short, the Board finds that the medical 
evidence reflects that aside from the veteran's complaints of 
depression, his manic depressive reaction currently manifests 
no more than minimal symptoms.  As such, there is no basis 
for a higher rating at this time.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's manic 
depressive reaction and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  In conclusion, the current medical evidence, as 
previously discussed, does not warrant an evaluation in 
excess of 50 percent.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of a rating higher than 50 percent.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Further, the Board acknowledges the October 1999 letter from 
the veteran's previous employer indicating that he was 
terminated due to increased depression and anxiety from an 
inability to follow computer-training instructions.  In this 
regard, the Board does not dispute that the veteran may have 
had difficulty in employment, due to his service-connected 
manic depressive reaction.  However, the Board finds that any 
such work impairment is contemplated in the currently 
assigned 50 percent rating.  In this regard, the VA Schedule 
for Rating Disabilities provides percentage ratings that are 
intended to represent as far as can practicably determined 
the average impairment in earning capacity resulting from 
such diseases and injuries, and their residual conditions in 
civil occupations.  See 38 C.F.R. § 4.1.  In the present 
case, while the veteran may have some impaired employability, 
there is no evidence of record that his manic depressive 
reaction has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, an evaluation in 
excess of 50 percent for manic depressive reaction is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

